Case 2:20-cv-00974-GRB-AKT Document 5 Filed 02/24/20 Page 1 of 1 PagelD #: 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
TONY CACCAVALE and ANTHONY MANGELLI, Case No: 20-CV-974
individually and on behalf of all others similarly situated,
NOTICE OF
Plaintiffs, APPEARANCE

-against-

HEWLETT-PACKARD COMPANY, HEWLETT PACKARD
ENTERPRISE, CO. and UNISYS CORPORATION,

Defendants.

 

To: The Clerk of the Court and all Parties of record.
1 am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel
for Plaintiffs TONY CACCAVALE and ANTHONY MANGELLI.

Dated: East Meadow, NY
February 24, 2020

Cc AN BALIN ADLER &)HYMAN LLP

By:

 

GLAS E. BOWE, ESQ.
Attorneys for Plaintiffs
TONY CACCAVALE and ANTHONY MANGELLI
90 Merrick Avenue, 9" Floor
East Meadow, NY 11554
(516) 296-7102
drowe@certilmanbalin.com

7060898. 1
